JOHNSON, Judge.
On 18 October 1994, this Court issued an opinion reversing summary judgment for the defendant in a declaratory judgment action. Buchanan v. Atlantic Indemnity Co., 116 N.C. App. 735, 450 S.E.2d 355 (1994) (unpublished). On 9 February 1996, our Supreme Court vacated our opinion and directed that we reconsider it in light of Nationwide Mutual Ins. Co. v. Mabe, 342 N.C. 482, 467 S.E.2d 34 (1996). Buchanan, 342 N.C. 642, 466 S.E.2d 275 (1996). Having so reconsidered, we reject defendant’s argument that the family member exclusion in its policy excludes underinsured motorists (UIM) coverage for injuries sustained by the insured while occupying a vehicle owned by the insured which is not listed in the policy. In Mabe, this Court rejected, as did our Supreme Court, the “owned vehicle” or “family member” exclusion with regard to UIM coverage. Mabe, 115 N.C. App. 193, 444 S.E.2d 664 (1994), aff’d, 342 N.C. 482, 467 S.E.2d 34 (1996). Accordingly, the trial court’s entry of judgment for defendant is reversed and the case is remanded to the trial court for entry of judgment for plaintiff.
Reversed and remanded.
Judges EAGLES and JOHN concur.